Title: To James Madison from Frederick Weissenfels, 2 August 1802 (Abstract)
From: Weissenfels, Frederick
To: Madison, James


2 August 1802, New York. “Permit me to recomend to your Notice and patronage the Bearer hereof my Son in Law, John Martin Baker, Whose object to your City is, to obtain an appointment from our Government, in the Consular department, your Interest Joined with the two Eminent Characters Who are engaged in his behalf, leaves not the least doubt of its Success.”
 

   
   RC (DLC: Jefferson Papers). 1 p. Filed with JM to Jefferson, 20 Aug. 1802.


